DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on February 24, 2022.  As directed by the amendment: claims 1-3, 5, 7-13, 15, and 17-20 have been amended and claims 4, 6, 14, and 16 have been canceled.  Thus, claims 1-3, 5, 7-13, 15, and 17-20 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, 11, 15, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 108436916 to Yang et al (herein Yang) in view of US Pat. Pub. 2019/0160321 to Ozsecen et al (herein Ozsecen).
Regarding claim 1, Yang discloses a balance assistance system (balance device, Para. 27 of the machine translation, a copy of which is provided herewith) comprising: a rotating member (flywheel 4, Fig. 2); a first driver connected to the rotating member (motor 8 which is connected to the flywheel 4, Para. 28 line 208, Fig. 2), the first driver being configured to drive the rotating member to rotate (motor 8 drives the flywheel 4, Para. 28 line 208, Fig. 2); a sensing module (angle sensor 5, Fig. 2).  Yang discloses receiving signals from the angle sensor and using the raw data to determine control parameters of the motor; but Yang does not explicitly disclose a processing unit electrically connected to the first driving unit and the sensing module, the processing unit determining a current behavior mode from a plurality of behavior modes according to the sensing signal.
However, Ozsecen teaches a torque generator for an assistive device (Fig. 1) including a processing unit electrically connected to the first driving unit and the sensing module (controller 200 is connected with sensors 240 and motor 24, Fig. 3), the processing unit determining a current behavior mode from a plurality of behavior modes according to the sensing signal (the current activity of user 12 is determined, such as walking, standing or sitting, such that the appropriate amount of torque to assist with the determined activity, Paras. 33 and 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of Yang to include a processing unit as taught by Ozsecen in order to provide fine-tuned control over the driving motor.
Modified Yang further discloses the processing unit receiving a sensing signal from the sensing module (Ozsecen controller 200 receives data from Yang angle sensor 5 to determine tilting, Yang Para. 28), the processing unit controlling the first driving unit to adjust a rotating speed of the rotating member according to the current behavior mode (Ozsecen controller 200 activates the Yang motor 8 to drive the Yang flywheel 4 to generate a reaction torque, Yang Para. 28), wherein, when the current behavior mode is a sitting-to-standing mode (Ozsecen determines if the user is standing up, Ozsecen Para. 33), the processing unit controls the first driving unit to adjust the rotating speed of the rotating member to a predetermined value (Ozsecen controller 200 drives Yang motor 8 to spin the flywheel 4 at a determined speed, Yang Para. 28 line 208, Fig. 2), wherein, when the current behavior mode is a standing-to-sitting mode, the processing unit controls the first driving unit to reduce the rotating speed of the rotating member gradually (Ozsecen controller 200 determines the current activity and sends a control signal to Yang motor 8 to drive the Yang flywheel 4 according to the sensed angle, Yang Para. 28).
Regarding claim 5, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Yang further discloses wherein after adjusting the rotating speed of the rotating member to the predetermined value, the processing unit determines whether the current behavior mode has been converted into a standing posture (after Yang motor 8 spins the Yang flywheel 4, Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33); when the processing unit determines that the current behavior mode has been converted into the standing posture, the processing unit again determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, Ozsecen Paras. 33 and 118).
Regarding claim 7, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Yang further discloses wherein while reducing the rotating speed of the rotating member, the processing unit determines whether the current behavior mode has been converted into a sitting posture (after Yang motor 8 spins the Yang flywheel 4, Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33); when the processing unit again determines that the current behavior mode has been converted into the sitting posture, the processing unit switches off the first driver and determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, not driving the Yang motor 8 when appropriate, Ozsecen Paras. 33 and 118).
Regarding claim 8, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Yang further discloses wherein when the balance assistance system is powered on, the processing unit controls the first driver to drive the rotating member to rotate by a predetermined initial rotating speed (Ozsecen controller 200 activates Yang motor 8 to apply an appropriate torque or moment to the user, Yang Para. 28 and Ozsecen Para. 33).
Regarding claim 11, Yang discloses a wearable device (balance device is incorporated onto the user’s back, Fig. 1) comprising: a wearable object (backpack 1 contains the balance device); and a balance assistance system disposed on the wearable object (balance device in backpack 1, Para. 27), the balance assistance system comprising: a rotating member (flywheel 4, Fig. 2); a first driver connected to the rotating member (motor 8 which is connected to the flywheel 4, Para. 28 line 208, Fig. 2), the first driver being configured to drive the rotating member to rotate (motor 8 drives the flywheel 4, Para. 28 line 208, Fig. 2); a sensing module (angle sensor 5, Fig. 2).  Yang discloses receiving signals from the angle sensor and using the raw data to determine control parameters of the motor; but Yang does not explicitly disclose a processing unit electrically connected to the first driver and the sensing module, the processing unit determining a current behavior mode from a plurality of behavior modes according to the sensing signal.
However, Ozsecen teaches a torque generator for an assistive device (Fig. 1) including a processing unit electrically connected to the first driver and the sensing module (controller 200 is connected with sensors 240 and motor 24, Fig. 3), the processing unit determining a current behavior mode from a plurality of behavior modes according to the sensing signal (the current activity of user 12 is determined, such as walking, standing or sitting, such that the appropriate amount of torque to assist with the determined activity, Paras. 33 and 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of Yang to include a processing unit as taught by Ozsecen in order to provide fine-tuned control over the driving motor.
Modified Yang further discloses the processing unit receiving a sensing signal from the sensing module (Ozsecen controller 200 receives data from Yang angle sensor 5 to determine tilting, Yang Para. 28), the processing unit controlling the first driver to adjust a rotating speed of the rotating member according to the current behavior mode (Ozsecen controller 200 activates the Yang motor 8 to drive the Yang flywheel 4 to generate a reaction torque, Yang Para. 28), wherein, when the current behavior mode is a sitting-to-standing mode (Ozsecen determines if the user is standing up, Ozsecen Para. 33), the processing unit controls the first driving unit to adjust the rotating speed of the rotating member to a predetermined value (Ozsecen controller 200 drives Yang motor 8 to spin the flywheel 4 at a determined speed, Yang Para. 28 line 208, Fig. 2), wherein, when the current behavior mode is a standing-to-sitting mode, the processing unit controls the first driving unit to reduce the rotating speed of the rotating member gradually (Ozsecen controller 200 determines the current activity and sends a control signal to Yang motor 8 to drive the Yang flywheel 4 according to the sensed angle, Yang Para. 28).
Regarding claim 15, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Yang further discloses wherein, after adjusting the rotating speed of the rotating member to the predetermined value, the processing unit determines whether the current behavior mode has been converted into a standing posture (after Yang motor 8 spins the Yang flywheel 4, Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33); when the processing unit determines that the current behavior mode has been converted into the standing posture, the processing unit again determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, Ozsecen Paras. 33 and 118).
Regarding claim 17, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Yang further discloses wherein while reducing the rotating speed of the rotating member, the processing unit determines whether the current behavior mode has been converted into a sitting posture (after Yang motor 8 spins the Yang flywheel 4, Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33); when the processing unit determines that the current behavior mode has been converted into the sitting posture, the processing unit switches off the first driver and again determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, not driving the Yang motor 8 when appropriate, Ozsecen Paras. 33 and 118).
Regarding claim 18, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Yang further discloses wherein when the balance assistance system is powered on, the processing unit controls the first driver to drive the rotating member to rotate by a predetermined initial rotating speed (Ozsecen controller 200 activates Yang motor 8 to apply an appropriate torque or moment to the user, Yang Para. 28 and Ozsecen Para. 33).

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang and Ozsecen, as applied to claim(s) 1 and 11 above, and further in view of US Pat. Pub. 2018/0116897 to Lee et al (herein Lee).
Regarding claim 2, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Yang, as modified above, does not disclose wherein the sensing module comprises an inertial measurement unit.
However, Lee teaches an apparatus for controlling balance (Fig. 1) including wherein the sensing module comprises an inertial measurement unit (inertial measurement unit 460, which is connected with processor 420, and measures a change in an orientation of balance, Para. 87, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of modified Yang to include an inertial measurement unit (IMU) as taught by Lee in order to utilize a well-known sensor type with the expected result of precise, multi-axis velocity and acceleration measurement (Lee Para. 63).
Modified Yang further discloses when the current behavior mode is a moving mode (Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33), the processing unit determines whether a tilt angle sensed by the inertial measurement unit exceeds a predetermined range (Ozsecen controller 200 receives angle data from Yang angle sensor 5 formed with Lee IMU 460, Yang determines if the tilt angle exceeds a threshold, Yang Para. 33); when the processing unit determines that the tilt angle exceeds the predetermined range, the processing unit controls the first driver to adjust the rotating speed of the rotating member according to a variation of the tilt angle (Yang a signal is sent to motor 8 to drive flywheel 4 when the tilt angle exceeds the threshold, in order to generate a reaction moment, Yang. Para. 33).
Regarding claim 3, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Yang further discloses wherein after adjusting the rotating speed of the rotating member, the processing unit determines whether the current behavior mode has been converted into a standing posture (Ozsecen determines if the user is standing up, Ozsecen Para. 33); when the processing unit determines that the current behavior mode has been converted into the standing posture, the processing unit again determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, Ozsecen Paras. 33 and 118).
Regarding claim 12, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Yang, as modified above, does not disclose wherein the sensing module comprises an inertial measurement unit.
However, Lee teaches an apparatus for controlling balance (Fig. 1) including wherein the sensing module comprises an inertial measurement unit (inertial measurement unit 460, which is connected with processor 420, and measures a change in an orientation of balance, Para. 87, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of modified Yang to include an inertial measurement unit (IMU) as taught by Lee in order to utilize a well-known sensor type with the expected result of precise, multi-axis velocity and acceleration measurement (Lee Para. 63).
Modified Yang further discloses when the current behavior mode is a moving mode (Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33), the processing unit determines whether a tilt angle sensed by the inertial measurement unit exceeds a predetermined range (Ozsecen controller 200 receives angle data from Yang angle sensor 5 formed with Lee IMU 460, Yang determines if the tilt angle exceeds a threshold, Yang Para. 33); when the processing unit determines that the tilt angle exceeds the predetermined range, the processing unit controls the first driver to adjust the rotating speed of the rotating member according to a variation of the tilt angle (Yang a signal is sent to motor 8 to drive flywheel 4 when the tilt angle exceeds the threshold, in order to generate a reaction moment, Yang. Para. 33).
Regarding claim 13, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Yang further discloses wherein after adjusting the rotating speed of the rotating member, the processing unit determines whether the current behavior mode has been converted into a standing posture (Ozsecen determines if the user is standing up, Ozsecen Para. 33); when the processing unit determines that the current behavior mode has been converted into the standing posture, the processing unit again determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, Ozsecen Paras. 33 and 118).

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang and Ozsecen, as applied to claim(s) 1 and 11 above, and further in view of US Pat. 10,202,208 to Sanyal et al (herein Sanyal).
Regarding claim 9, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Yang, as modified above, does not disclose a Page 13 of 17casing and a second driving unit, the rotating member being disposed on the casing, the first driver being disposed in the casing, the second driver being connected to the casing, the processing unit being electrically connected to the second driver, and the second driver being configured to drive the casing to rotate with respect to a first axis.
However, Sanyal teaches a gimbal control (Fig. 1) including a Page 13 of 17casing (see annotated figure below) and a second driver (gimbal drive, annotated figure), the second driver being connected to the casing (gimbal drive is connected on the outside of the casing, annotated figure), the rotating member being disposed on the casing (rotor with flywheel is disposed in the casing, annotated figure), the first driver being disposed in the casing (see annotated figure), and the second driver being configured to drive the casing to rotate with respect to a first axis (gimbal drive rotates the casing, Col. 3 lines 56-60, annotated figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Yang to include a casing and second driving unit as taught by Sanyal in order to be capable of applying stabilization on multiple axes.

    PNG
    media_image1.png
    506
    646
    media_image1.png
    Greyscale

Annotated Fig. 1a of Sanyal 
Modified Yang further discloses the processing unit being electrically connected to the second driver (Ozsecen controller 200 controls the Yang motor 8 and the Sanyal gimbal drive).
Regarding claim 19, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Yang, as modified above, does not disclose a Page 13 of 17casing and a second driver, the rotating member being disposed on the casing, the first driver being disposed in the casing, the second driver being connected to the casing, the processing unit being electrically connected to the second driver, and the second driver being configured to drive the casing to rotate with respect to a first axis.
However, Sanyal teaches a gimbal control (Fig. 1) including a Page 13 of 17casing (see annotated figure below) and a second driver (gimbal drive, annotated figure), the second driver being connected to the casing (gimbal drive is connected on the outside of the casing, annotated figure), the rotating member being disposed on the casing (rotor with flywheel is disposed in the casing, annotated figure), the first driver being disposed in the casing (see annotated figure), and the second driver being configured to drive the casing to rotate with respect to a first axis (gimbal drive rotates the casing, Col. 3 lines 56-60, annotated figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Yang to include a casing and second driving unit as taught by Sanyal in order to be capable of applying stabilization on multiple axes.
Modified Yang further discloses the processing unit being electrically connected to the second driver (Ozsecen controller 200 controls the Yang motor 8 and the Sanyal gimbal drive).

Claim 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang, Ozsecen, and Sanyal, as applied to claim(s) 9 and 19 above, and further in view of US Pat. Pub. 2013/0125667 to Fitz-Coy (herein Coy).
Regarding claim 10, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Yang, as modified above, does not disclose a bracket and a third driver, the casing being pivotally connected to the bracket, the third driver being connected to the bracket, the third driver being configured to drive the bracket to rotate with respect to a second axis, and the first axis being perpendicular to the second axis.
However, Coy teaches a gimbal control system (Fig. 6) including a bracket (see annotated figure below) and a third driver (annotated figure), the casing being pivotally connected to the bracket (annotated figure), the third driver being connected to the bracket (annotated figure), the third driver being configured to drive the bracket to rotate with respect to a second axis (annotated figure), and the first axis being perpendicular to the second axis (the casing defining an axis generally left-right as viewed in Fig. 7, the bracket defining an axis generally vertical as viewed in Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the casing of modified Yang to include a bracket and third drive as taught by Coy in order to be capable of applying stabilization in any given direction.

    PNG
    media_image2.png
    580
    770
    media_image2.png
    Greyscale

Annotated Fig. 7 of Coy 
Modified Yang further discloses the processing unit being electrically connected to the third driver (Ozsecen controller 200 controls the Yang motor 8, the Sanyal gimbal drive, and the Coy motor).
Regarding claim 20, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Yang, as modified above, does not disclose a bracket and a third driver, the casing being pivotally connected to the bracket, the third driver being connected to the bracket, the third driver being configured to drive the bracket to rotate with respect to a second axis, and the first axis being perpendicular to the second axis.
However, Coy teaches a gimbal control system (Fig. 6) including a bracket (see annotated figure below) and a third driver (annotated figure), the casing being pivotally connected to the bracket (annotated figure), the third driver being connected to the bracket (annotated figure), the third driver being configured to drive the bracket to rotate with respect to a second axis (annotated figure), and the first axis being perpendicular to the second axis (the casing defining an axis generally left-right as viewed in Fig. 7, the bracket defining an axis generally vertical as viewed in Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the casing of modified Yang to include a bracket and third drive as taught by Coy in order to be capable of applying stabilization in any given direction.
Modified Yang further discloses the processing unit being electrically connected to the third driving unit (Ozsecen controller 200 controls the Yang motor 8, the Sanyal gimbal drive, and the Coy motor).

Response to Arguments
Applicant's arguments with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  Specifically, Applicant argues (see Page 11 line 21 - Page 12 line 12) that the Ozsecen reference does not teach the controller adjusting the rotation speed of the motor to a predetermined value based on a determination of sitting-to-standing or standing-to-sitting, but instead teaches adjusting a torque.
The Examiner disagrees.  As noted in Paras. 14-16, 19, and 23 of the outstanding non-final rejection, Ozsecen was not relied upon to teach adjusting the rotation speed of a flywheel, as Applicant asserts.  The Examiner utilized the Yang reference (the applied primary reference) to teach a controller utilizing raw data obtained from a tilt angle sensor to control the rotation speed of a flywheel (see Para. 14 of the outstanding non-final rejection).  The Examiner subsequently relied upon Ozsecen to teach a controller utilizing sensor data to determine if sitting-to-standing or standing-to-sitting is currently occurring and sending a control signal to the balance device accordingly.
Yang is directed to a balance system incorporated into a walking robot (Page 3 lines 19-20 of the machine translation, a copy of which is provided herein) and Ozsecen is directed to a biomechanical assistive device (Para. 38).  As such, the Examiner modified the controller of Yang to detect a current behavior mode as taught by Ozsecen to meet the limitations of currently amended claim 1 (which incorporates the subject matter of cancelled claims 4 and 6).  Claim 11, as currently amended, recites similar limitations as claim 1 and the arguments apply equally to claim 11.
Therefore, the rejections of claims 1-3, 5, 7-13, 15, and 17-20 still stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785